Case 1:19-cr-00392-AMD Document12 Filed 09/04/19 Page 1 of 1 PagelD #: 39

THOMPSON & KNIGHT Lip

AUSTIN
DALEAS

ATTORNEYS AND COUNSELORS DETROIT

FORT WORTH

900 THIRD AVENUE e 20TH FLOOR HOUSTON

NEW YORK, NEW YORK 10022 LOS ANGELES

MARION J. BACHRACH 212.751.3001 NEW YORK

DIRECT DIAL; (212) 751-3341 PAX 212.751.3113 SAN FRANCISCO
EMAIL: Marion. Bachrach@tklaw.com www. tklaw.com

ALGIERS

LONDON

MONTERREY

September 4, 2019

By ECF

Hon. Ann M. Donnelly
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: United States v. Bo Mao, 1:19-CR-00392-AMD-1
Letter Motion to Change Date of Status Conference on September 12, 2019

Dear Judge Donnelly:

We represent the defendant in the above-referenced criminal case before this Court. We
received an electronic notification on ECF that the Court scheduled a status conference for next
Thursday morning, September 12 at 10:30 a.m.

Since I unfortunately have a conflict on that date, I spoke with the Court’s Deputy, Ms.
Greene, as well as with Assistant U.S. Attorney Alexander Solomon. Ms. Greene suggested the
alternative date of Wednesday, September 11 at 2:30 p.m., which accords with the schedules for
all parties.

Accordingly, we respectfully request that the status conference now scheduled for
Thursday, September 12 at 10:30 a.m. be rescheduled for Wednesday, September 11 at 2:30 p.m.
There has been no prior request to adjourn a conference.

 

“Marion Bachrach

cc: AUSA Alexander Solomon (by email and ECF)

 
